Title: Conversation with George Hammond, [28–29 May 1792]
From: Hamilton, Alexander
To: 


[Philadelphia, May 28–29, 1792]
Accordingly within two or three days after the receipt of your Lordship’s dispatch, I waited upon Mr Hamilton. After some conversation upon other topics, I adverted to the sentiments expressed by the deputies of the six nations in their conferences with the President (as mentioned in my dispatch No 21) relative to the neglect of them at the conclusion of the peace between Great Britain and the United States. Mr Hamilton replied that he had not seen all the communications which had passed between the President and the Indians, but it was possible that the latter might have employed the kind of arguments to which I alluded. Upon this I said that this language and complaint of the Indian deputies had impressed me with an opinion that the present was a moment peculiarly favorable not only to the immediate restoration of peace, but to the future establishment of tranquillity in the northern part of this continent on a permanent basis. I added (as a sentiment of my own) that I thought a project might be devised which would conciliate all the clashing interests of the Indians, the United States, and the King’s government of Canada, and bind them in one common system of harmony and reciprocal benefit. I then stretched out loosely the general outline of the proposition contained in your Lordship’s dispatch, and enforced the numerous advantages that would arise from the adoption of it—the security that it would afford to the Indians by the removal of future grounds of complaint—the final arrangement of the subjects at present in discussion between our two countries—and the future prevention of any collision of interest between the subjects of the crown and the citizens of the United States, who would be thus separated from each other by the interposition of an intermediate territory, on which neither party would be allowed to form settlements.
Mr. Hamilton having heard me with great attention, did not attempt to enter into any discussion of the arguments I had alledged, but replied briefly and coldly, that he wished me to understand that any plan, which comprehended any thing like a cession of territory or right or the allowance of any other power to interfere in the disputes with the Indians, would be considered by this government as absolutely impracticable and inadmissible.
